Order unanimously reversed, without costs and motion denied. Memorandum: Plaintiffs should be given an opportunity through disclosure to obtain facts essential to support their opposition to the motion for summary judgment. (CPLR 3212, subd. [f]; cf. Potter Real Estate Co. v. O & S Bearing & Mfg. Co., 32 A D 2d 883.) (Appeal from order of Onondaga Special Term granting motion for summary judgment in action for damages for trespass.) Present — Marsh, J. P., Gabrielli, Moule, Bastow and Henry, JJ.